Title: Isaac A. Coles to Thomas Jefferson, 2 March 1812
From: Coles, Isaac A.
To: Jefferson, Thomas


            
              
                  Dear Sir, 
                     Washington 
                     Mar: 2d 1812.
               I received a few days ago by the Constitution from my old friend Mr Walsh of Cette, the enclosed letter, from which you will percieve that the old Gentleman has declined sending the wine you wrote for, 
                  until our commerce shall be placed on a footing of more security—through Mr Morton however it may be obtained at any time; and I know that it will give him pleasure to execute any commission with which you may honor him—
              I called on the Collector at Alexandria to enquire after your wine from Baker, & was told that it had been sent round to Richmond to the Care of Messrs Gibson & Jefferson about ten days before—It has no doubt arrived before this, & in all probability you will get accounts of it before the receipt of this letter.
              The military nominations for Virginia have not yet been sent to the Senate—I send you below a list of the persons who have been recommended by the delegation—
                  The proposition to lay a  tax on Salt was on friday rejected by the House; but it is said that the vote will be reconsidered to day, and that it will now pass by a respectable Majority—I am Dr Sir with sincere and respectful attachment
              truly yrs
                     I. A. Coles
            
            
              
                
                  Thos Parker
                  }
                  colonels
                
                
                  Hugh Mercer
                
              
              
                
                  James Baytop
                  
                              }
                           
                  
                              Lieutenant Colos
                
                
                  James Preston
                
              
              
                
                  I. A. Coles.
                  }
                  Majors.
                
                
                  Geo: Humphries
                
                
                  Thos Smith
                
                
                  Woodford
                
              
            
          